Per Curiam.
On July 28, 2010 in the United States District Court for the District of Massachusetts, respondent was convicted after trial of six counts of tax evasion in violation of 26 USC § 7201 — a serious crime as defined in Judiciary Law § 90 (4) (d) (see Matter of Rothenberg, 274 AD2d 738 [2000]; Matter ofNg, 249 AD2d 679 [1998]). He was sentenced to 33 months in prison on each *1053count, with the terms to run concurrently, followed by two years of supervised release. Respondent was also ordered to pay $360,904 in restitution and a $7,500 fine.
Petitioner now moves for an order imposing final discipline pursuant to Judiciary Law § 90 (4) (g). Respondent has not replied to the motion.
Under the circumstances presented, which include “a pattern of tax evasion encompassing multiple years and substantial sums of money” (Matter of Richichi, 52 AD3d 1109, 1109 [2008]), we conclude that respondent should be disbarred.
Her cure, J.P., Spain, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).